On the court’s own motion, appeal from March 7, 1988 judgment of Supreme Court transferred to the Appellate Division, Fourth Department, without costs, upon the ground that a direct appeal does not lie where questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]); appeal from June 6, 1988 order of Supreme Court denying reargument dismissed, without costs, upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.